Title: Thomas Jefferson to Thomas Carstairs, 1 November 1817
From: Jefferson, Thomas
To: Carstairs, Thomas


                    
                        Dear Sir
                        Monticello
Nov. 1. 17.
                    
                    After a separation of near 20. years I avail myself of the occasion of recalling myself to your recollection which is furnished by the necessity of asking information from you in the line of your business, and which I trust you will have the goodness to give me. we are here engaged in the erection of a college called the Central college. we have agreed to give our Carpenters & housejoiners the prices stated in the last Philadelphia Builder’s Price book with whatever percent on them is habitually now allowed there as the advance of prices since the date of that book. will you be so good as to inform me what is the advance now habitually allowed there on those printed prices? and will you moreover be so good as to indicate to mr Matthew Carey the genuine edition of that book (for I am told there is a spurious one) who on your shewing him this letter, will I am sure be so kind as to procure and send me the book by mail: the cost of which shall be remitted to him separately or await an accoutnt for a considerable supply of books for which I shall apply to him within 2. or 3. weeks. I take this occasion with pleasure of assuring you of my continued esteem & respect.
                    Th: Jefferson
                